Citation Nr: 0117899	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  01-03 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Whether reduction of 10 percent service connected 
compensation to the one-half rate because of incarceration as 
a result of a conviction of a felony as required under 
38 C.F.R. § 3.665 was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran had active service from August 1964 to August 
1968.

This appeal arises from the December 2000 decision from the 
Boston, Massachusetts Regional Office (RO) that reduced the 
veteran's monthly compensation benefits by one half during 
his period of incarceration.  

On the April 2001 substantive appeal, the veteran requested a 
hearing at the RO before a Member of the Board.  In writing 
in April 2001, the veteran canceled his request for a hearing 
at the RO before a Member of the Board.

It is additionally noted that in June 1999, the veteran filed 
a Notice of Disagreement to a April 1999 rating decision from 
the Boston, Massachusetts RO that continued the evaluation of 
the service connected anxiety reaction at 10 percent.  A 
Statement of the Case was issued in June 1999.  The evidence 
does not reflect that a substantive appeal was filed as to 
this issue.  In May 2001, the veteran's representative 
addresses this issue; however, this does not satisfy the 
requirements of a timely substantive appeal.  If the veteran 
and his representative wish to raise the issue of whether a 
substantive appeal was filed or whether a timely substantive 
appeal was filed as to the issue of entitlement to an 
increased rating for anxiety reaction, they should file such 
a claim with the RO.  Similarly, if they desire to reopen the 
claim for an increased rating, that matter should also be 
addressed specifically to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  By rating decision of August 1972, service connection for 
anxiety reaction was granted, and a 10 percent evaluation was 
assigned.

3.  In September 2000, the RO received notification that the 
veteran had been incarcerated since July 19, 2000, due to a 
felony conviction.

4.  In September 2000, the RO informed the veteran that they 
were proposing to reduce the payment of his compensation 
benefits to one-half of the 10 percent rate, effective from 
his 61st day of incarceration.

5.  In December 2000, the RO informed the veteran that 
payment of his compensation benefits were reduced effective 
from his 61st day of incarceration (September 19, 2000).


CONCLUSION OF LAW

The payment of compensation benefits was properly reduced 
effective September 16, 2000.  38 U.S.C.A. § 5313 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. § 3.665 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, by rating action of August 1972, service 
connection for anxiety reaction was granted, and a 10 percent 
evaluation was assigned.  Received in September 2000, was a 
September 2000 letter from a correctional institution that 
indicated that the veteran had been incarcerated since July 
19, 2000 for a felony and he would be serving five to seven 
years.  In September 2000, the RO informed the veteran that 
it was proposed to reduce his compensation benefits to the 
one-half rate as required by 38 C.F.R. § 3.655 as the veteran 
was incarcerated following conviction for a felony, effective 
from September 16, 2000.  In December 2000, the RO informed 
the veteran that his benefits were being reduced to the one-
half rate pursuant to 38 C.F.R. § 3.655, effective from 
September 19, 2000.  This was the 61st day of incarceration.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100 et. seq.).  In this 
case, there has been notice as to information needed and 
there has been a decision and a statement of the case sent to 
the veteran and his representative.  There is no indication 
that there is additional information on file that would lead 
to a different outcome in this claim.  The veteran has not 
referenced any missing evidence that might aid his claim or 
might otherwise affect the outcome of this matter.  
Additionally, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed, as this is a case in which the laws and regulations, 
as opposed to the facts, govern its disposition. 

Disability compensation benefits are subject to reduction 
when a veteran, who otherwise is entitled, is incarcerated in 
a federal, state, or local penal institution for a period in 
excess of 60 days for conviction of a felony.  A veteran, who 
is in receipt of a disability rating of 20 percent or more, 
shall receive the rate of compensation for a 10 percent 
disability.  A veteran, who is rated at less than 20 percent, 
shall receive one-half the rate of 10 percent rating.  The 
reduction in payment begins on the 61st day of incarceration 
and ends on the day that incarceration ends.  38 U.S.C.A. § 
5313; 38 C.F.R. § 3.665.

In this case, the veteran was in receipt of a 10 percent 
rating evaluation for his service connected anxiety reaction.  
This represented the only disability for which service 
connection had been established.  The record shows that the 
veteran was incarcerated following conviction for a felony 
offense in July 2000.  Accordingly, the RO reduced the 
veteran's compensation payment to one-half of a 10 percent 
disability rating after the 61st day of incarceration.

The veteran contends that he needs the full amount of his 
service connected benefit as it is the only money that he 
receives.  The veteran additionally contends that his 
conviction is on appeal.  While the Board is sympathetic to 
his argument, the law is dispositive in this case.  He has 
provided no legal basis for continuation of the benefits at 
the higher rate.  The veteran is incarcerated for a felony.  
Further, according to the regulation, should the veteran's 
conviction be overturned on appeal, any compensation withheld 
as a result of incarceration for such conviction (less the 
amount of any apportionment) shall be restored to the 
beneficiary.  38 C.F.R. § 3.665(m).

Based on the facts in this case, payment of the veteran's 
compensation benefits was appropriately reduced, effective 
from the sixty-first day of his incarceration (September 19, 
2000).  There is no provision in the law or regulations which 
would permit the full payment of benefits during this period 
on any basis.  The law is clear that, due to the veteran's 
incarceration, he lacks basic entitlement to the receipt of 
full benefits.  The Board is bound by the laws enacted, and 
by VA regulations.  See 38 U.S.C.A. § 7104 (West 1991).  
Where, as here, the law and not the evidence is dispositive, 
the appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   
Accordingly, the veteran's claim must be denied as a matter 
of law.


ORDER

The reduction in VA compensation benefits was proper.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

